DETAILED ACTION
1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
Information Disclosure Statement Objection
2.  	The information Disclosure Statement (IDS) filed on 3/13/2020 has been considered.  
Preliminary Amendment
3.	A Preliminary Amendments filed 3/13/2020 to specification and claims are accepted. In the amendment, claim 8 has been amended and claims 11-16 have been added.	 
Claim Rejections - 35 USC § 112 
4. 	 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	The recitation in claims 1 and 8, “a memory unit configured to store information acquired” and “a communication unit configured to transmit the information stored in the memory” lack antecedent basis and are indefinite. It is unclear whether the above  
Dependent claims are rejected for the same reason as respective parent claim.  
Claim Rejections - 35 USC § 102
6. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, 
on sale or otherwise available to the public before the effective filing date of the claimed invention. 

7.	Claims 1-2, 8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Staples (US patent 7,592,916).
	As per Claim 1, Staples teaches a transportation data logging device attached to an inside of an accommodation body in which an item is accommodated, the transportation data logging device comprising: 
a sensing unit (Fig 1, sensor 13) configured to sense at least one of internal state information of the accommodation body and external event information of the accommodation body (container 12 considered “accommodation body”, see col 1 lines 52-54, col 3 lines 53-55); 
a memory unit configured to store information acquired through the sensing unit (col 5 lines 57-58);
a communication unit configured to transmit the information stored in the memory unit to an external electronic device (col 5 lines 46-55, output element 14 considered “external electronic device”, col 6 lines 14-16, col 5 lines 2-9); 

a power supply unit configured to supply power to the control unit (col 5 lines 20-22 and 35-40).
As per Claims 2 and 11, Staples teaches the transportation data logging device and system of claims 1 and 8, wherein the sensing unit includes at least one type of sensor among an illumination sensor (col 4 line 21), a temperature sensor, a humidity sensor (col 4 line 1), a gas sensor, an acceleration sensor (col 3 lines 29-31), and an impact sensor (col 8 claim 7).  
As per Claim 8, Staples teaches an item transportation system comprising: 
a housing-shaped accommodation body having an internal space for accommodating an item (Fig 1, geometry 18 considered “housing-shaped accommodation”, col 2 lines 6-9 and 15-17); and 
National Stage Entry of PCT/KR201 8/011 038 Page 6a transportation data logging device (Fig 1, system 10) attached on an internal surface of the accommodation body (col 2 lines 50-54), wherein the transportation data logging device comprises: 
a sensing unit (Fig 1, sensor 13) configured to sense at least one of internal state information of the accommodation body and external event information of the accommodation body (container 12 considered “accommodation body”, see col 1 lines 52-54, col 3 lines 53-55); 
a memory unit configured to store information acquired through the sensing unit (col 5 lines 57-58);

a control unit configured to control operation of the sensing unit (col 6 lines 4-6), the memory unit, and the communication unit (col 5 lines 35-40 and 56-58); and 
a power supply unit configured to supply power to the control unit (col 5 lines 20-22 and 35-40).
Claim Rejections - 35 USC § 103 
8.	The following is a quotation under AIA  of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action.
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


9.	Claims 3 and 12 are rejected under AIA  35 U.S.C. 103 as being obvious over
Staples in view of Yang et al, hereinafter Yang (US patent 9,614,592).
As per Claims 3 and 12, Staples teaches the transportation data logging device and system of claims 1 and 8, Staples does not teach wherein the communication unit is a near field communication (NFC) antenna module. Yang teaches the communication unit is a near field communication (NFC) antenna module (abstract, col 2 lines 45-50). Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Staples having the NFC antenna as taught by Yang such that would provide a device having a NFC coil antenna 

10.	Claims 4-6 and 13-15 are rejected under AIA  35 U.S.C. 103 as being obvious over Staples in view of Fuchs (US patent 6,664,887).
 As per Claims 4 and 13, Staples teaches the transportation data logging device and system of claims 1 and 8, Staples does not explicitly teach wherein the external event information includes at least one of information about whether the accommodation body has been opened and information about whether an external impact has occurred on the accommodation body. Fuchs teaches the external event information includes at least one of information about whether the accommodation body has been opened and information (abstract, col 1 lines 27-35). Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Staples having the container with the seal opened as taught by Fuchs that would provide a device and system for measuring the period of time which has elapsed time since the opening or broken seal of the container (Fuchs, col 2 lines 4-8).  
As per Claims 5 and 14, Staples teaches the transportation data logging device and system of claims 1 and 8, Staples does not teach wherein the sensing unit senses a state of the accommodation body at first periods of predetermined time intervals (col 4 lines 2-4 and lines 45-52). Fuchs teaches the sensing unit senses a state of the accommodation body at first periods of predetermined time intervals (col 4 lines 2-4 and lines 45-52). Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Staples having the 
As per Claims 6 and 15, Staples in view of Fuchs teaches the transportation data logging device and system of claims 5 and 14, but does not teach wherein the sensing unit additionally senses the state of the accommodation body at second periods of time intervals which are shorter than the first periods when an external event occurs to the accommodation body.  Fuchs teaches the sensing unit additionally senses the state of the accommodation body at second periods of time intervals which are shorter than the first periods when an external event occurs to the accommodation body (timer 12 is activated after a first the seal 14 is broken. It’s apparent a second time started when the first seal broken is shorter than the first period, see col 4 lines 43-59, see also col 3 lines 50-56 and 62-64). Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Staples having the second time is shorter than a first time as set for a container with the first time sealed as taught by Fuchs that would provide a device and system for measuring the period of time which has elapsed time since the opening or broken seal of the container (Fuchs, col 2 lines 4-8).  
11.	Claims 7 and 16 are rejected under AIA  35 U.S.C. 103 as being obvious over
Staples in view of Lee et al, hereinafter Lee (US patent 8,398,727).
As per Claims 7 and 16, Staples teaches the transportation data logging device and system of claims 1 and 8, Staples does not teach wherein the power supply unit is a plate-shaped flexible battery.  Lee teaches wherein the power supply unit is a plate-
typical pouch used for a lithium secondary battery may serve as a sealed packing material in a final battery manufacturing process (Lee, col 2 lines 45-47). 
Conclusion
12.	The following pertinent prior arts/ prior art of record, such as: US 6,995,669 of Morales (System and method to enhance security of shipping containers); US patent 5,313,439 of Albeck (Timer device for medications);  US 2005/0037163 of Wu (Sealable bag having an integrated timer/sensor for use in vacuum packaging); US patent 5,528,228 of Wilk (Protective device for storage and transport containers); and US 2006/0181961 of Hobkirk (Perishable item expiration timer). 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA DINH whose telephone number is (571)270-7150.  The examiner can normally be reached on Mon-Fri between 9AM-6PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Lynda Dinh/
Examiner, AU 2865

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863